At a former day of this term this case was affirmed, there appearing in the record neither statement of facts nor bill of exceptions, and the matters of procedure involved appearing to us to be in conformity with law.
There is now filed on behalf of appellant a motion for rehearing in which it is stated that at the time of his trial he was represented only by counsel appointed by the court, and that thereafter he employed and paid an attorney to take charge of his appeal, and that for some reason unknown to counsel who files this motion, said attorney failed to have a statement of facts prepared and filed for presentation to us. We regret that a record should appear before us in this condition, but find ourselves unable to afford appellant any relief. It is not made to appear that any bills of exception were taken during the trial of his case, nor have we any authority given us by statute to grant any sort of relief to one who appears before us without a statement of facts, unless it is made to appear that he has been deprived of same after the exercise of due diligence on his part or in his behalf. One who employs an attorney of his own choosing who fails to do something made necessary by statute in order to properly present his case before us, is given no remedy at the hands of this court for failure or refusal *Page 650 
of such attorney to do that which he ought. We have no option but to overrule appellant's motion. We are to consider the case as made by the record before us in the absence of some affirmative injury shown to us to have been inflicted upon the accused by which he was deprived of a proper record. The showing made by appellant's attorney may be made the basis of an appeal to the Chief Executive.
The motion for rehearing will be overruled.
Overruled.